LuMPKiN, J.
(After stating the facts.) "1. The demurrer was based on two grounds: (1) that no cause of action was set out; and (2) that it appeared, from the declaration, that the plaintiff was wanting in due care, and that his injury resulted from his own negligence. .Both grounds were properly overruled.
2. There was no error in refusing to grant a nonsuit.
3. The real defense set up by the defendant being, in brief, that there was no concealed danger about the machine, and that the plaintiff necessarily took a manifest risk; that he had been instructed as to the proper and safe way to operate the machine, and it had been specially pointed out that there was no necessity, in doing the vvork, to place the hands very near the roller, the charge complained of in the first ground of the amended motion incorrectly stated the issues. The theory of the defense here stated had a tendency to impress the jury with the fact that the defendant set up and undertook to establish more than it actually contended; and this was hurtful error. Nor do we think this was cured by some reference to the issues, in the closing part of the charge. In giving his instructions to the jury the judge erroneously stated that the defendant contended certain things. In the latter part of the charge, which was of considerable length, he told the jury that they would understand, as he had stated to them, that the defendant contended certain things, but he did not refer to the former recital otherwise, or negative the previous statement tfiat the defendant also contended other things. This was not enough to cure the *912error, or bring tbe ease within the rule that the charge as a whole may be looked to in order to determine whether there was hurtful error in a part complained of, and, if not, that no reversal will be necessary. Morrison v. Dickey, 119 Ga. 698.
There was also error in referring to the duty of a master as to using ordinary care in selecting fellow-servants, and as to not retaining them after knowledge of incompetency. Such a charge tended to divert the minds of the jury from the real issues. Standing alone, it may not have been sufficient to require a new trial; but coupled with other errors it must have that result.

Judgment reversed.


All the Justices concur, except Atkinson, J., who did not preside.